PER CURIAM.
Mobley appeals an order striking his most recent motion for post-conviction relief. We affirm the order because Mobley had previously been prohibited from filing any further pro se pleadings, motions or petitions in the trial court.
In affirming the order, we take the additional step of barring Mobley from filing any further pro se pleadings in this case. Mobley was convicted and sentenced in this case in 1980. His conviction and sentence were affirmed in Mobley v. State, 405 So.2d 811 (Fla. 5th DCA 1981). After multiple post-conviction motions, this Court ordered Mobley to file no further documents in this case in the trial court or in this Court. See Mobley v. State, 492 So.2d 734 (Fla. 5th DCA 1986).
Despite this prohibition, Mobley has continued to file further collateral attacks on his conviction and sentence resulting in the trial court’s prohibition against Mobley filing any further pro se pleadings.
After reviewing Mobley’s latest claim, this court issued a Spencer1 show cause order directing Mobley to demonstrate why he should not be denied further pro se access to this Court relating to his 1980 case. We have reviewed Mobley’s response and find it lacks merit.
Mobley is abusing the judicial process by his successive attacks upon his conviction and sentence. In order to conserve judicial resources, we prohibit Claybourne Mobley from filing with this Court any further pro se appeals, petitions, pleadings, motions or other documents concerning Orange County Case 1980-CF-2839. The Clerk of this Court is directed not to accept any further pro se filings concerning this case. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“Enough is enough.”) The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat.; Grimsley v. State, 972 So.2d 916 (Fla. 5th DCA 2007); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
AFFIRMED; future pro se filings PROHIBITED; certified opinion FORWARDED to Department of Corrections.
MONACO, TORPY and EVANDER, JJ., concur.

. State v. Spencer, 751 So.2d 47 (Fla.1999).